Citation Nr: 0824742	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, evaluated as 20 
percent disabling prior to May 21, 2004.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right knee, evaluated as 30 
percent disabling from May 21, 2004.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, Muscle Group XI, 
evaluated as 10 percent disabling prior to May 21, 2004.

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left leg, Muscle Group XI, 
evaluated as 20 percent disabling from May 21, 2004.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1951 to May 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board denied the veteran's claims in June 2005, and the 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  In a March 2006 order, the 
Court granted the parties' Joint Motion for Remand of the 
Board's June 2005 decision, vacating the Board's decision, 
and remanding for additional proceedings.

The Board remanded the veteran's claims in September 2006, 
May 2007, and November 2007.  The case is again before the 
Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the Board's September 2006 remand it was noted that a 
March 2006 Joint Motion of the parties stated that it was 
necessary to consider the history of the veteran's injury in 
determining the extent of muscle damage, or equivalent 
disability, and that all involved muscle groups be 
identified.  It pointed out that the veteran had multiple 
shrapnel scars, debridement incisions and retained foreign 
bodies.  

Pursuant to the March 2006 Joint Motion, the Board ordered 
that the veteran be examined by an orthopedist, and that the 
orthopedist should specifically indicate whether the 
veteran's multiple shell fragment wounds had affected, in any 
way, a muscle group in either lower extremity or the left 
groin area, apart from muscle group XIV in the left thigh and 
muscle group XI in the left calf.  The January 2008 VA 
examination report does not address this question.  

The January 2008 VA examiner stated that limitation of motion 
of the knees and left hip was more likely than not secondary 
to degenerative joint disease.  However, X-rays taken 
pursuant to this examination did not reveal degenerative 
joint disease.  

The Board's November 2007 remand specifically indicated that 
the VA examiner was required to identify his or her 
credentials, because, as per the Joint Motion, an examination 
by an orthopedist was required.  The examiner did not 
identify his credentials.  Rather, he verified the veteran's 
identity.  It is unclear whether the January 2008 examiner is 
in fact an orthopedist.

Finally, the Board notes that while the veteran's appeal was 
in remand status, the Court rendered a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which directed that 
VA must inform the veteran of the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Further, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In light of the above discussion, the Board has concluded 
that additional action on the part of the agency of original 
jurisdiction (AOJ) is necessary.  Accordingly, the case is 
REMANDED for the following action:

1.  The AOJ should provide the veteran 
with notice of the evidence necessary to 
establish a higher disability rating for 
his service-connected disabilities, 
pursuant to the Court's holding in 
Vazquez.

2.  The AOJ should clarify whether the 
physician who conducted the January 2008 
VA examination is an orthopedist.  If so, 
the claims file should be returned to that 
examiner for the following clarification:

Indicate whether the veteran's 
multiple shell fragment wounds have 
affected, in any way, a muscle group 
in either lower extremity or the 
left groin area, apart from muscle 
group XIV in the left thigh and 
muscle group XI in the left calf.

Indicate whether there is 
degenerative joint disease of the 
knees or left thigh, in light of the 
January 2008 X-ray findings.  If 
degenerative joint disease is 
present, the examiner should provide 
an opinion regarding the etiology of 
such.

3.  If the January 2008 VA examiner is not 
an orthopedist, the veteran should be 
scheduled for a VA orthopedic examination 
to be conducted by an orthopedist (per the 
Joint Motion) to determine the nature and 
extent of his shell fragment wounds.  In-
service treatment records and a 
comprehensive history from the veteran 
should be made available to the 
orthopedist, and the orthopedist should 
indicate that such materials were reviewed 
in conjunction with the examination.  

Imaging studies should be utilized to 
ascertain the muscles which were 
penetrated by the retained foreign bodies 
in the lower extremities.

The examiner should indicate whether the 
veteran's multiple shell fragment wounds 
have affected, in any way, a muscle group 
in either lower extremity or the left 
groin area, apart from muscle group XIV in 
the left thigh and muscle group XI in the 
left calf.

The examination report should include a 
determination of pain-free ranges of 
motion of both knees and the left hip, as 
well as the etiology of any limitation of 
motion of those joints.  The examination 
report should also include an opinion 
pertaining to the etiology of the 
bilateral flexion contractures of the 
veteran's knees.  

The examiner should also specifically 
indicate whether there is degenerative 
joint disease of the knees or left hip.  
If so, the etiology of the degenerative 
joint disease should be discussed.

THE EXAMINER MUST IDENTIFY HIS/HER 
CREDENTIALS.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

